demonstrate that his sentence was facially illegal or that the district court

                    lacked jurisdiction.   See Edwards v. State, 112 Nev. 704, 708, 918 P.2d
                    321, 324 (1996). The absence of an original judgment of conviction did not
                    deprive the district court of jurisdiction to impose• a sentence of

                    imprisonment and file an amended judgment of conviction.        See Miller v.
                    Hayes, 95 Nev. 927, 929, 604 P.2d 117, 118 (1979) (stating that a district
                    court's oral pronouncement is not final and may be modified before a
                    written order is filed). Therefore, we conclude that the district court did
                    not err in denying appellant's motion to correct an illegal sentence.
                                In his motion to modify sentence, filed on March 4, 2014,
                    appellant claimed that the district court improperly relied on information

                    in the presentence investigation report and on the victim's testimony at
                    sentencing, which indicated that appellant had committed the offense of
                    sexual assault rather than attempted sexual assault, which was the
                    offense to which he pleaded guilty. Appellant also contended that the
                    victim's testimony at sentencing was highly suspect and that the district
                    court's statements during the probation revocation hearing indicated that
                    the district court did not understand the facts of the offense. Appellant
                    failed to demonstrate that the district court relied on mistaken

                    assumptions regarding his criminal record that worked to his extreme

                    detriment. See Edwards v. State, 112 Nev. 704, 708, 918 P.2d 321, 324




SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947T    cep.
                     (1996). Therefore, we conclude that the district court did not err in
                     denying appellant's motion to modify. Accordingly, we
                                ORDER the judgment of the district court AFFIRMED. 2




                                                                    gisLA
                                                                                    J.
                                                      Hardesty


                                                                                    J.
                                                       Douglas


                                                                                    J.



                     cc: Hon. Jerome T. Tao, District Judge
                          Brandyn William Gayler
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk


                          2We   have reviewed all documents that appellant has submitted in
                     proper person to the clerk of this court in this matter, and we conclude
                     that no relief based upon those submissions is warranted. To the extent
                     that appellant has attempted to present claims or facts in those
                     submissions which were not previously presented in the proceedings
                     below, we have declined to consider them in the first instance.




SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A    4Vg4m